Per Curiam.

The motion to vacate the attachment herein was properly denied. The affidavit upon which the same was granted properly alleged a cause of action against the defendants. Although the plaintiff is an assignee, yet the fact that the defendant is a nonresident (for which reason the attachment was granted) might have been within the personal knowledge of him, and he alleges so in his affidavit.
We are not disposed to question such allegation, particularly as the defendants do not question its correctness, as a matter of fact, in their moving papers.
The order must be affirmed, with costs.
Present: Fitzsimons and McCarthy, JJ.
Order affirmed, with costs.